Title: To George Washington from Arthur St. Clair, 5 May 1774
From: St. Clair, Arthur
To: Washington, George



Sir
Ligonier [Pa.] May 5th 1774

Tho. I am an utter Stranger I have taken the Liberty to write to you and request your Advice and Assistance for the Bearer Mrs Fraser the Widow of Mr John Fraser late of Bedford in this Province.

Mr Fraser has in his life time often mentioned to me a great loss he met with at the Battle of the Meadows, and amongst his Papers, after his Death, an Account of it was found—The Colony of Virginia have always been so Generous to People who suffered in the War that she is encouraged to apply to it for some Satisfaction, and if it be as Mr Fraser told me, she has a right to expect it, the Goods having been lost in consequence of his Horses being impressed for some Service to the Colony.
Mr Fraser has left a Widow and seven Children very slenderly provided for, which to a Gentleman of your Humanity would recommend them to your Assistance, and if the Claim be a reasonable One will also engage you to direct her to the proper Mode of Application.
I should have done myself the Honour to wait on you on purpose, as it was Mr Frasers dying request, that I would endeavour to recover this Claim for his Children, and I had procured introductory Letters from Mr Allen & Doctor Smith, but some Affairs that have lately happened in this Country, render it improper for me to Go to Virginia at present—the Storm will flow over by & by when I shall have an Oppurtunity to deliver them. I Am Sir Your very Humble and most Obedient Servant

Ar. St Clair

